Title: To Thomas Jefferson from Albert Gallatin, 19 April 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Ap. 19 1808
                  
                  Penniman’s letter was 18 days on the road: it is probable that every thing will be over before our answer. At all events nothing will be useful that cannot be executed immediately. I can by this day’s mail authorise the collector immediately to arm boats (& under that name we may take vessels) to any extent of force in men or guns within his reach. In addition to that, there are but two means of force, the Posse of the county & armed militia. Can the first be called by any other than the marshal & can it be called by way of caution or to assist in carrying any law into effect? Or is its operation limited to carrying into effect a process originating from a court. If there be resistance to the collector, writs may be taken against the parties & these be enforced by the posse. But can the collector call for it previous to the issuing of writs? The militia must I suppose be called by the Governor. I would then propose as followeth—
                  Let the Secy. of Treasury direct the collector to arm vessels.
                  Let the Secy. of War write to the Governor calling immediately a company of militia towards the line.
                  The question of Marshal & Posse to be examined—
                  Respectfully Your obedt. St.
                  
                     Albert Gallatin 
                     
                  
                  
                     To this add that the letters be sent by express from Albany or such place where the mail ceases to travel fast. The Postmaster General to attend to that.
                  
               